


Exhibit 10.20

 

AMENDMENT 2009-1

to the

AECOM TECHNOLOGY CORPORATION

EXCESS BENEFIT PLAN

 

WHEREAS, AECOM Technology Corporation (“AECOM”) maintains the AECOM Technology
Corporation Excess Benefit Plan (the “Excess Benefit Plan”), as amended and
restated effective as of January 1, 2005;

 

WHEREAS, AECOM has the authority to amend the Excess Benefit Plan in accordance
with the terms thereof;

 

NOW, THEREFORE, the following amendments are adopted, effective as of October 9,
2009.

 

1.                                      Article III of the Excess Benefit Plan
is amended by adding the following new Section 3.7 to the end thereof:

 

“3.7                         Cessation of Benefit Accruals

 

Notwithstanding anything herein to the contrary, a Participant’s annual benefit
under this Plan shall be calculated and frozen effective as of October 9, 2009
(the “Freeze Date”). No Participant shall accrue any additional benefits under
this Plan after the Freeze Date.”

 

IN WITNESS WHEREOF, AECOM Technology Corporation has caused this Amendment to be
executed on this 9th day of October, 2009 but to be effective as set forth
above.

 

 

AECOM TECHNOLOGY CORPORATION

 

 

 

 

 

 

By:

/s/ Christina Ching

 

Name:

Christina Ching

 

Title:

VP, Corporate Secretary

 

--------------------------------------------------------------------------------
